Exhibit 10.1

HRPT PROPERTIES TRUST

 

FORM OF RESTRICTED SHARE AGREEMENT

 

 

This Restricted Share Agreement (this “Agreement”) is made as of July 1, 2003
between ______________________ (the “Employee”) and HRPT Properties Trust  (the
“Company”).

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.             Grant of Shares.  The Company hereby grants to the Employee,
effective as of the date of this Agreement, __________ shares of its common
shares.  The shares so granted are hereinafter referred to as the “Shares,”
which term shall also include any shares of the Company issued to the Employee
by virtue of his or her ownership of the Shares, by share dividend, share split,
recapitalization or otherwise.

2.             Vesting; Repurchase of Shares.

(a)           The Shares shall vest one-third as of the date hereof, a further
one-third on the July 1 of the year first following the date of this Agreement,
and the final one-third on the July 1 of the second year following the date of
this Agreement.  Any Shares not vested as of any date are herein referred to as
“Unvested Shares.”

(b)           In the event the Employee ceases to render significant services,
whether as an employee or otherwise, to the Company, an affiliate of the
Company, or to the advisor to the Company, the Company shall have the right and
option to purchase from the Employee, for an amount equal to $.01 per share (as
adjusted for any share split or combination, share dividend, recapitalization or
similar event) all or any portion of the Unvested Shares as of the date the
Employee ceases to render such services.  The Company may exercise such purchase
option by delivering or mailing to the Employee (or his estate), at any time
after the Employee has ceased to render such services, a written notice of
exercise of such option.  Such notice shall specify the number of Unvested
Shares to be purchased.  The price to be paid for the Unvested Shares to be
repurchased may be payable, at the option of the Company, by wire transfer of
immediately available funds or in cash (by check) or any other reasonable
method.

3.             Legends.  Each certificate shall prominently bear a legend in
substantially the following terms:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN INCENTIVE
SHARE AWARD PLAN MAINTAINED BY THE ISSUER.  THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO REPURCHASE RIGHTS, CONTAINED IN THE

--------------------------------------------------------------------------------


 

PLAN, THE RELATED SHARE GRANT OR AN AGREEMENT BETWEEN THE ISSUER AND THE INITIAL
HOLDER OF THESE SHARES.  A COPY OF APPLICABLE RESTRICTIONS AND SUCH REPURCHASE
RIGHTS WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON
WRITTEN REQUEST TO THE SECRETARY OF THE ISSUER AT THE PRINCIPAL EXECUTIVE OFFICE
OF THE ISSUER.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT
SUCH REGISTRATION IS NOT REQUIRED.”

4.             Tax Withholding  To the extent required by law, the Company shall
withhold or cause to be withheld income and other taxes incurred by the Employee
by reason of a grant of Shares, and the Employee agrees that he or she shall
upon request of the Company pay to the Company an amount sufficient to satisfy
its tax withholding obligations from time to time (including as Shares become
vested) as the Company may request.

5.             Termination.  This Agreement shall continue in full force and
effect until the earliest to occur of the following, at which time except as
otherwise specified below this Agreement shall terminate:  (a) the date on which
all repurchase rights referred to in Section 2 hereof have terminated; or (b)
except to the extent specified in such notice, upon notice of termination by the
Company to the Employee pursuant to action taken by the Company’s Board of
Trustees.

6.             Miscellaneous.

(a)           Amendments.  Neither this Agreement nor any provision hereof may
be changed or modified except by an agreement in writing executed by the
Employee and the Company.

(b)           Binding Effect of the Agreement.  This Agreement shall inure to
the benefit of, and be binding upon , the Company, the Employee and their
respective estates, heirs, executors, transferees, successors, assigns and legal
representatives.

(c)           Provisions Separable.  In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be deemed deleted from this Agreement, and all the remaining
terms of this Agreement shall remain in full force and effect.

(d)           Notices.  Any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or by facsimile or sent by registered certified mail, postage prepaid, to
the party addressed as follows, unless another address has been substituted by
notice so given:

2

--------------------------------------------------------------------------------


 

To the Employee:

To his address as set forth on the signature page hereof.

 

 

 

 

 

To the Company:

HRPT Properties Trust

 

 

 

400 Centre Street

 

 

 

Newton, MA 02458

 

 

 

 

Attn: Secretary

 

 

 

(e)           Construction.  The headings and subheadings of this Agreement have
been inserted for convenience only, and shall not affect the construction of the
provisions hereof.  All references to sections of this Agreement shall be deemed
to refer as well to all subsections which form a part of such section.

 

(f)            Employment Agreement.  This Agreement shall not be construed as
an agreement by the Company, any affiliate or advisor of the Company to employ
the Employee, nor is the Company, any affiliate or advisor of the Company
obligated to continue employing the Employee by reason of this Agreement or the
grant of shares to the Employee hereunder.

(g)           Applicable Law.  This Agreement shall be construed and enforced in
accordance with the laws of The Commonwealth of Massachusetts.

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement, or caused this Agreement to be executed under seal, as of the date
first above written.

 

HRPT PROPERTIES TRUST

 

 

 

 

By:_____________________________

 

Title:

 

 

 

 

 

 

EMPLOYEE:

 

________________________________

Name (print):

 

Home Address:

___________________

 

 

 

 

 

___________________

 

 

 

 

 

3

--------------------------------------------------------------------------------